Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
Claims 16-17, 19-20, 24, 26, 29-30 have been amended.
Claim 28 is cancelled. 
Claims 16-27, 29-32 are being considered on the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20-27, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Aryana et al. (LWT, 40: 1808-1814 (2007), hereinafter R1) in view of Garrigues et al. (WO 2015/193459; hereinafter R2) with Rajagopal (J. Dairy Sci., 73:894-899 (1999) as evidence.
Amended claim 1 is a method for producing a fermented milk product comprising Lactobacillus casei and at least one other Lactobacillus sp. having deficiency in lactose metabolism, but capable of metabolizing added sucrose in the milk. 
Amended claim 17 requires the addition of galactose and glucose to milk to be fermented by lactic acid bacterial mutants which are deficient in lactose metabolism; i.e. lac-. 
Claim 16 - R1 discloses a method for producing a fermented milk comprising L. casei, L. bulgaricus and S. thermophilus. (Abstract).
Claim 1 - R1 discloses the details of the fermentation process wherein the milk base is inoculated with said lactic bacteria. (page 1809, Yogurt Manufacture). 
Claims 21-26 - R1 discloses the counts of L. casei indicating counts of above 7X10^6 CFU/g (Fig. 4). It is noted that bacterial counts in a fermented milk product will be a function of the initial input and the storage conditions. A product with a higher initial input of starters and a more controlled storage conditions will show higher counts during the shelf life of the product. Therefore, higher counts of L. casei as recited in claims 21-26 would have been obvious, absent any evidence to the contrary. 
R1 is however silent to using a culture that is deficient in lactose metabolism.
Claims 16, 17 - R2 discloses lactase deficient lactic acid bacteria comprising S. thermophilus and L. delbrueckii ssp. bulgaricus. These mutants are designated S. thermophilus (ST CHCC17861 and ST CHCC17862) that are lac-, suc+, gal+ and glc+. The mutant derived from the L. bulgaricus is designated (LB CHCC18944) that is lac-, suc+, gal+ and glc+.  (page 38-39)
R2 discloses that said mutants may be used as single strains or in combination. Milk acidification, using these mutants, will depend on the addition of fermentable carbohydrates different from lactose. (Example 2)
R2 discloses that sucrose is metabolized by lactose deficient strains in a process that is nearly as fast as the process caused by the strains having the ability to metabolized lactose. (page 39, last par. and page 40, first par. )
Claims 16, 17 - Since the mutants disclosed by R2 are capable of metabolizing sucrose, galactose and glucose, adding any of these sugars to the fermentation medium will bring about a controlled acidification of the medium due to the fact that lactose is not metabolized (R2 at Example 3). 
It is noted that claim 20 is limited to a strain of S. thermophilus that is a proteolytic strain. Rajagopal (1990) clearly discloses that the yogurt starter are proteolytic. Both L. bulgaricus and S. thermophilus are proteolytic species. Therefore, it would have been obvious that including S. thermophilus to produce a fermented milk product, would introduce proteolytic activity into the system. (Rajagopal, page 895, Results and Discussion)
Claim 32 is limited to a shorter acidification time than a comparable method that does not comprise adding the at least one further strain of lactic acid bacteria. However, R1 while comprising L. casei, will obviously have a shorter acidification time due to the presence of one further strain of lactic acid bacteria. Additionally, using the mutant of R2 in the method of R1 will bring about a shorter acidification time because the mutant of R2 is an acid producer.  
Since prolonging the shelf life of the fermented product is a quality attribute of the product, one of ordinary skill would have been motivated to modify the method of R1 by using the mutant strain of R2 (Example 3). One would do so to extend the shelf life of the fermented product by reducing the post-acidification of the product during storage; leading to higher viable counts in the fermented product. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a fermented milk product comprising L. casei and one more Lactobacillus sp. that is deficient in lactose metabolism. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aryana et al. (LWT, 40: 1808-1814 (2007), hereinafter R1) in view of Garrigues et al. (WO 2015/193459; hereinafter R2) and Cravero et al. (US 6,033,691; hereinafter R3)
R1 and R2 are silent regarding the use of L. casei ATCC 55544. 
R3 discloses the use of L. casei ATCC 55544 in fermented milks. 
Therefore, the use of this specific strain for producing a fermented milk would have been motivated. 
Claims 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aryana et al. (LWT, 40: 1808-1814 (2007), hereinafter R1) and Garrigues et al. (WO 2015/193459; hereinafter R2), further in view of Garrigues et al. (EP 2 957 180; hereinafter R4)
The disclosures of R1-R2 are incorporated by reference as outlined above.
R2 discloses a strain of L. bulgaricus which is deficient in lactose metabolism (free of beta-galactosidase). This strain is specifically used to control the post-
R4 discloses the exact strains of claim 19. These strains designated DSM 28952, DSM 28953 and DSM 28910 are lactose deficient lactic acid bacteria. They are used in producing fermented milks. Since they are not able to metabolize lactose, they produce acid from other carbohydrates, e.g. glucose, therefore, post acidification of the product will be controlled. 
Since R2 teaches of a strain of L. bulgaricus which is deficient in lactose metabolism and useful for reducing post-acidification of fermented milks, the use of other strains of lactic acid bacteria that are deficient in lactose metabolism, employed for the same purpose of extending the shelf life of the product; would have been motivated. The modification of R1-R2 by substituting the mutant strain of R2 with the strains disclosed by R4 would have been well within one’s ordinary skill in the art. Absent any evidence to the contrary, there would have been a reasonable expectation of success in producing a fermented milk product with an extended shelf life. 
Response to Arguments
	In light of the new grounds of rejection, necessitated by amendments, Applicant’s arguments are moot. 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791